Citation Nr: 1742638	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected chronic obstructive pulmonary disorder (COPD) prior to October 25, 2007 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1972 to August 1976 and received the Combat Action Ribbon for his service.  The Veteran died in April 2009.  The Appellant is his surviving spouse and the substitute claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi.  The decision which awarded service connection for the Veteran's COPD and assigned a noncompensable (zero percent) evaluation prior to October 25, 2007 and a 30 percent evaluation thereafter. Jurisdiction of the case file currently resides at the VA RO in Oakland, California.

At the time of the Veteran's death, he had initiated an appeal to the January 2008 rating decision that awarded service connection for COPD and established the zero percent evaluation prior to October 25, 2007 and a 30-percent evaluation thereafter.  See January 2009 notice of disagreement.  Following the Veteran's death, in June 2009, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's increased rating claim.  Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim to continue the Veteran's increased rating claim was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death, and the appellant's request for substitution was granted.  See November 2013 statement of the case (SOC).

This case was previously before the Board in September 2016.



FINDINGS OF FACT

1.  In September 2016, the Board issued a decision that granted a 30 percent disability rating for service-connected COPD prior to October 25, 2007 and denied a disability rating in excess of 30 percent thereafter.

2.  The Appellant did not appeal the September 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).


CONCLUSION OF LAW

The claim for entitlement to an initial rating in excess of 10 percent for service-connected COPD prior to October 25, 2007 and in excess of 30 percent thereafter is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.201 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2016, the Board granted a 30 percent disability rating for service-connected COPD prior to October 25, 2007, and denied a disability rating in excess of 30 percent thereafter.  The decision was accompanied by a notice on how the Appellant could file an appeal to the Court, and that any appeal to the Court needed to be filed within 120 days.  That Board's decision was final on the date it was mailed.  38 C.F.R. § 20.1100 (a) (2016).  In March 2017, the AOJ issued a rating action solely for purpose of implementing the Board's September 2016 decision.

The Appellant did not appeal the Board's decision, and her representative never filed anything that could be construed as an appeal.   

In fact, the Appellant's representative filed an informal hearing presentation in December 2017, which stated that the September 2016 Board decision has addressed the issue on appeal, and that the representative was unclear as to what the appeal was about.  See September 2017 IHP, in VBMS.

The Board acknowledges that the Appellant wrote in a December 2016 statement that while the Board's September 2016 granted her appeal "in part," "no action has been taken to rate the granted benefits."  See Appellant's December 2016 statement in VBMS. 

The December 2016 correspondence cannot serve as an NOD, as the Appellant is, in essence, expressing her dissatisfaction with the fact that the Board's final decision has not yet been implemented.  See 38 C.F.R. § 20.201 (providing that a notice of disagreement can only be filed with respect to an adjudicative determination by the AOJ).  In this case, when the March 2017 rating decision implemented the Board's grant of a 30-percent disability rating for service-connected COPD prior to October 25, 2007, and denial of a disability rating in excess of 30 percent thereafter, the issue was already final and not subject to review by the AOJ.  The Appellant (or her representative) cannot challenge the merits of the Board's September 2016 decision by expressing disagreement with the AOJ's then-failure to implement a rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal"). 

Nor can the appellant's December 2016 statement be construed as a motion for reconsideration of the September 2016 Board decision.  "[F]iling a motion for reconsideration at an RO constitutes a constructive filing of a motion for reconsideration at the Board."  Fithian v. Shinseki, 24 Vet. App. 146, 154 (2010). "[S]trict compliance as to where within the Board, or even within VA, the motion for reconsideration must be filed is not required."  Fithian, 24 Vet. App. at 155. However, these cases are distinguishable because the Appellant simply stated that the September 2016 Board decision has not yet been implemented, not that she disagreed with the Board decision or wished to file a motion for reconsideration. 

Further, a motion for reconsideration must be in writing and must include (1) the name of the veteran [appellant], (2) the applicable VA file number, and (3) the date of the Board's decision to be reconsidered.  38 C.F.R. § 20.1001 (a) (2016); Kouvaris v. Shinseki, 22 Vet. App. 377 (2009).  A request for reconsideration must also set forth the alleged obvious error of fact or law in the applicable decision of the Board, or other appropriate basis for requesting reconsideration.  38 C.F.R.        § 20.1001 (a); Kouvaris, 22 Vet. App. 377.  The December 2016 statement did not meet any of these requirements, as it specifically disagreed with the fact that the Board decision has not yet been implemented, and not with the Board decision itself. 

The September 2016 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).  Accordingly, the issue is dismissed.







	(CONTINUED ON NEXT PAGE)





 
ORDER

The claim for entitlement to an initial rating in excess of 10 percent for service-connected COPD prior to October 25, 2007 and in excess of 30 percent thereafter is dismissed.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


